Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant’s Remarks filed in response to Pre-Interview Communication (PTOL-413-FP). Claims 1-20 were amended on 10/28/2021 and an interview was held on 11/17/2021. 

Claim Interpretation
The amended limitation ... to limit additional power consumption ... is interpreted using paragraph  [0105] of the Specification (US 2020/0314836), where in various scenarios,  “additional power consumption may have a negative impact on the UE”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 2019/0342890 hereafter Tong) in view of Xiao et al. (US 2021/0336755 hereafter Xiao). 

For claim 1, 10, 16, Tong discloses a mobile handset (900 Figure 9 202 Figure 2) and  base station (204 Figure 2) comprising:
	a processor (902 Figure 9) configured to cause a wireless device to (running applications 906 Figure 9 [0079]: provide an assistance information message  (210 UE Capability information Figure 2 during initial RRC setup [0050]) for determining a carrier aggregation configuration (capability message for carrier aggregation combinations [0015]) to a cellular base station (204 gNB Figure 2) , wherein the assistance information message (capability message sent via RRC signaling [0030] over the primary CC [0032]) is provided in a radio resource control (RRC) message to the cellular base station (e.g. 210 Figure 2); and
	receive carrier aggregation configuration information (710 Figure 7) from the cellular base station based on the assistance information message (transmission to UE based on groups of carrier aggregation combinations [0070]). 

Tong does not teach the indication from the UE  to limit additional power consumption. 
However, Xiao, in the same field of carrier aggregation, discloses provide an assistance information message (based on BWP cell grouping [0008]) for determining a carrier aggregation configuration to a cellular base station (e.g. S303 Figure 3 BWP switching [0190]), wherein the assistance information message (e.g. capability message switching over to second cell [0008]) is provided in a radio resource control (RRC) message to the cellular base station ([0019] using RRC signaling between terminal and base station) , wherein the assistance information message (capability message) comprises an indication of a preferred carrier aggregation configuration (switching from first cell to second cell BWP [0008]) to limit additional power consumption;([0004] switching over to a small-bandwidth BWP to reduce power consumption). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Xiao’s teaching of switching to a small bandwidth BWP served by a second cell to reduce the power consumption of the terminal [0004] in a carrier aggregation scenario [abstract].
Particularly for claim 10, Tong discloses antennas [0026] radio (910 Figure 9) and processing element (902 Figure 9). 
Particularly for claim 16, Tong discloses antenna [0027] , radio (MSR radio [0027] and processing element (1004 Figure 10). 

For claim 5, Tong does not teach preferred and/or non-preferred frequencies. However, Xiao teaches, preferred and/or non-preferred carrier aggregation or dual connectivity frequencies ([0004] small-bandwidth BWP over large-bandwidth BWP).
Reason to combine is the same as for claim 1.
 For claim 6, 20 Tong does not teach configuration reuse. However, Xiao teaches a default BWP configuration where a previous carrier aggregation or dual connectivity configuration can be reused (falls back to the default BWP [0057]). It would have been obvious to one of ordinary skill before the effective filing date to adopt Xiao’s teaching to improve the robustness of BWP switching.
For claim 7, 17, Tong discloses receiving information pre-configuring a plurality of carrier aggregation configuration indices corresponding to a plurality of carrier aggregation configurations (702 Figure 7, 1st, 2nd 3rd groups), wherein the assistance information message  (210 Figure 2 capability information) includes an indication of a carrier aggregation configuration index (806 Figure 8) corresponding to a preferred carrier aggregation configuration (e.g. BWP switching [0004 Xiao]).

For claim 15, Tong discloses wherein the assistance information message (210 UE capability Figure 2) is provided with an assistance information report provided in response to an assistance information request received from the cellular base station (208 Figure 2 capability enquiry [0050]). 

For claim 18, Tong does not disclose an default configuration. However, Xiao, in the same field, discloses wherein the indication to the wireless device to activate the determined carrier aggregation configuration is provided without explicitly providing an indication configuring the determined carrier aggregation configuration (Figure 8 default downlink BWP) based at least in part on the carrier aggregation configuration preferred by the wireless device being selected as the determined carrier aggregation configuration ([0210] default BWP is selected after a timer expires). 
For claim 19, Tong discloses provide configuration information for the determined carrier aggregation configuration to the wireless device (710 Figure 7). 

Claims 2, 3, 4, 11-14, are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Xiao and further in view of 3GPP TS 38.331 V15.4.0 (2018-12) “RRC protocol specification Release 15” hereafter TS38.331. 

For claim 2, 3 Tong discloses a RRC connection setup procedure (Figure 2) and Xiao discloses inactivity timer triggering BWP switching [0148]. Neither Tong nor Xiao teaches transition from RRC idle mode to RRC connected mode (claim 2) or from RRC inactive mode to RRC connected mode (claim 3). 
TS38.331 in the same field of wireless protocols teaches a transition from RRC_IDLE mode to RRC_CONNECTED mode (claim 2 Figure 4.2.1-1), a transition from RRC inactive mode to RRC connected mode (claim 3 Figure 4.2.1-1) and an exchange of capability information (Figure 5.6.1.1-1) when an UE transitions into a RRC_CONNECTED procedure (e.g. during BWP switching). 
It would have been obvious to one of ordinary skill before the effective filing date to adopt TS38.331’s teachings regarding the RRC state machine (page 20). 

For claim 4, neither Tong nor Xiao explicitly disclose the contents of the capability message. However, TS38.331, discloses the wireless device prefers to be configured for dual connectivity or not (section 5.6.1.3 UE supports EN-DC). 
For claims 11-14, neither Tong nor Xiao explicitly disclose RRC messages. However, TS38.331 teaches:
	claim 11: RRC connection request (Figure 5.3.3.1-1)
	claim 12: RRC connection setup complete (Figure 5.3.3.1-1)
	claim 13: RRC resume request message (page 138)
	claim 14: RRC resume complete (Figure 5.3.7.1-1)
The motivation to combine TS38.331 for claims 4, 11-14 are the same as for claim 1.

Claims 8, 9  are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Xiao and further in view of Azizi et al.  (US 2019/0364492 hereafter Azizi). 
For claims 8, 9, neither Xiao nor Tong disclose an amount of uplink access stratum layer (claim 8) nor application layer (claim 9) information. However, Azizi, in the same field of carrier aggregation discloses non-access stratum, compassing layer 2 and layer 3, in part on access stratum layer information ([0323] access stratum protocols) and in part on application layer information ([0323] non-access stratum excluding layer 2 and layer 3, e.g. higher layer protocols). 
It would have been obvious to one of ordinary skill before the effective date to adopt Azizi’s teachings of protocol layers for wireless communication.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

An interview may expedite prosecution. Applicant is encourage to contact the Examiner. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415